Citation Nr: 1000591	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 
1950.

By decision dated in January 1991, the Board of Veterans' 
Appeals (Board) concluded that new and material evidence 
establishing a new factual basis had not been submitted, and 
continued the denial of the Veteran's claim for service 
connection for an acquired psychiatric disability.  The 
Veteran subsequently sought to reopen her claim.  By rating 
action dated in August 1995, the Department of Veterans 
Affairs (VA) Regional Office (RO) held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disability.  The Veteran 
appealed this determination to the Board which, in a February 
1998 decision, confirmed the denial of the claim.  By Order 
dated December 4, 1998, the United States Court of Appeals 
for Veterans Claims (Court) granted the Appellee's Motion to 
Remand and to Stay Proceedings, and vacated the Board's 
February 1998 decision for application of the revised 
definition of new and material evidence promulgated in Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In a June 1999 decision, the Board again concluded that new 
and material evidence had not been received to reopen the 
claim for service connection for an acquired psychiatric 
disability.  The Veteran again appealed to the Court which, 
in an August 14, 2001 Order, vacated the Board's June 1999 
determination.  The case was remanded to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002).  By decision dated January 2003, the 
Board held that the Department of Veterans Affairs (VA) had 
complied with the VCAA, and again concluded that there was no 
new and material evidence to warrant reopening of the claim.  
A January 12, 2005 Court Order indicated that the Board had 
not sufficiently explained the VA's compliance with the VCAA 
and that additional VA medical records should have been 
requested.  The Board's January 2003 determination was 
vacated.

In June 2005 and July 2006, decisions, the Board remanded the 
Veteran's claim for additional development of the record and 
to ensure due process.  By decision dated June 2007 the Board 
concluded that new and material evidence had not been 
received, and the claim remained denied.  In a July 31, 2009 
decision, the Court set aside the Board's June 2007 
determination and found that the notice sent to the Veteran 
was confusing and that a reasonable person would not have 
known what evidence was required to reopen the claim.  

The record shows that the Veteran was scheduled to testify at 
a hearing at the RO before a Veterans Law Judge, but she did 
not report for it.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

During the course of the appeal, the regulation that defines 
what constitutes new and material evidence was amended in 
August 2001.  See 38 C.F.R. § 3.156.  However, the revised 
regulation is applicable only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-
45,629.  Here, the Veteran's claim was filed prior to August 
29, 2001, and, as such, the revised regulation is not 
applicable in the instant case.
 
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The provisions of 
38 C.F.R. § 3.156(a) (2001) in effect when the Veteran sought 
to reopen her claim provide that "new and material 
evidence" is evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) VA must notify a claimant of 
the evidence and information that is necessary to reopen a 
claim and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

While the RO has attempted on several occasions to provide 
the appropriate notice, the Court found these letters have 
not sufficiently informed the Veteran of the appropriate 
legal standard, the type of evidence she needs to support her 
claim, and the basis of the prior denial.  In this regard, 
the Board notes that the most recent letter dated in August 
2006 cited the standard applied under the current version of 
38 C.F.R. § 3.156(a) for evaluating new and material evidence 
claims, rather than the old version which is applicable in 
this case.  Thus, the Court found that the appellant has not, 
therefore, been furnished a letter complying with the VCAA, 
to include informing her of the evidence necessary to reopen 
a claim.  Proper notice is required prior to the Board's 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must provide corrective VCAA 
with respect the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously denied claim for service 
connection for a psychiatric disability.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous, as outlined by the Court in 
Kent, 20 Vet. App. 1.  It is imperative 
that the notice include the standard for 
new and material evidence that was in 
effect prior to August 2001 (i.e. that 
new and material evidence is evidence not 
previously submitted, which bears 
directly and substantially upon the 
specific matter under consideration, is 
not cumulative or redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim).

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of 
the case, which considers the version 
of 38 C.F.R. § 3.156(a) that was in 
effect prior to August 29, 2001.  The 
appellant and her representative should 
be provided with an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


